Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
 
Response to Amendment/Arguments

Claim 21 has been added; currently claims 1-21 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

Applicant’s arguments, see pages 13-15 of the amendment filed 2/9/2022, , with respect to the rejection(s) of claims 1 and 11 under 35 U.S.C. 103 are directed to the new limitation and have been addressed in the updated rejections below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Amathnadu et al. (US 2013/0307766), Tang et al. (US 2011/0103707) and Yaginuma et al. (US 2014/0153057).

Regarding claim 1 (and similarly claim 11) Amathnadu discloses:
an image sensor; a memory; and at least one processor
[Fig. 1 and paragraphs 29 (“Fig. 1…The imaging system 100 may include one or more of an image capture portion 102, a control portion 104, an object recognition portion 106, a memory portion 108”), 30 (“The image capture portion 102 may include…a camera, a video camera”), 31 (“…the control portion 104 may include one or more processors”), 32 (“The object recognition portion 106 may include a digital signal processor (DSP) which may process the raw image information”)]
obtain a raw image using the image sensor,
based on image recognition using the raw image, identify recognition information of a plurality of sub-regions corresponding to a plurality of objects, respectively, included in the raw image,
[Figs. 1-3 and paragraphs 32 (“…The object recognition portion 106 may receive the raw image information from the image capture portion 102 and may process raw image information or image information to form object recognition information (ORI) in accordance with one or more object recognition methods”), 37 (“…The image 200 is captured…and processed by an object recognition portion…to identify relevant portions of the image…and determine one or more regions of interest (ROIs)”)]

	Amathnadu does not expressly disclose the following, which are taught by Tang:
based on a first object in a first sub-region having a first priority among the priorities of the plurality of objects, generate a first image by performing a first calibration process on the raw image using a first parameter set associated with first recognition information corresponding to the first sub-region among the plurality of sub-regions,
based on a second object in a first sub-region having a second priority lower than the first priority among the priorities of the plurality of objects, generate a second image by performing a second calibration process on the raw image using a second parameter set associated with second recognition information corresponding to the second sub-region among the plurality of sub- regions, and
[Fig. 3 and paragraph 40 (“…classifies the blocks 220 into different categories  according to one or both of their respective registration confidence levels and their variance levels…selects separate enhancement modes for the blocks 220 according to their respective classifications…applies the selected enhancement modes on the blocks 220 to enhance the target image”).  Note that obtaining recognition of sub-regions is taught by Amathnadu above.  Note further that either the registration confidence or variance level is consider a priority and a block from a class with a higher confidence (or variance) than a class from which another block is a member of is considered a first sub-region.  The applied teaching of Tang is to calibrate using parameters (enhancement modes) associated with the recognition information such as the classification of the blocks (i.e., sub-regions)]
generate a third image by using a region of the first image corresponding to the first sub-region and a region of the second image corresponding to the second sub-region
[Fig. 3 and paragraph 40 (“…at step 308, the enhancement mode application module 114 applies the selected enhancement modes on the blocks 220 to enhance the target image”).  Note that each enhanced sub-region is a calibrated image and the final enhanced images compose the individual calibrated images] 

	Prior to the effective filing date of the clamed invention it would have been obvious to modify Amathnadu with the teaching of Tang as set forth above.  The reasons for doing so at least would have been to enhance the image, as Tang indicated in paragraph 40 (“…at step 308, the enhancement mode application module 114 applies the selected enhancement modes on the blocks 220 to enhance the target image”).

	The combined invention of Amathnadu and Tang does not expressly disclose the following, which are taught by Yaginuma:
based on a type of object of each of the plurality of objects, determine priorities of the plurality of objects. respectively
[Fig. 9 and paragraph 69 (“…in…FIG. 9, priorities are assigned to four types of object tags including the text, the image, the vector, and the blank, as shown in Table 1 below. The image processing suitable for the object having the highest priority among the objects included in the combination extracted in S301 is 

	Prior to the effective filing date of the clamed invention it would have been obvious to modify the combined invention with the teaching of Yaginuma as set forth above.  The reasons for doing so at least would have been to allow for the appropriate processing to be performed to different types of objects, as Yaginuma indicated in paragraph 69.

Regarding claim 2 (and similarly claim 12), Amathnadu further discloses:
wherein the at least one processor is further configured to identify object information or scene information of the plurality of sub-regions as at least part of the recognition information
[Fig.  1 and paragraphs 32 (“…The object recognition portion 106 may receive the raw image information from the image capture portion 102 and may process raw image information or image information to form object recognition information (ORI) in accordance with one or more object recognition methods”)]

>>><<<
Claims 3 ad 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Amathnadu et al. (US 2013/0307766), Tang et al. (US 2011/0103707) and Yaginuma et al. (US 2014/0153057) as applied to claims 1, 2, 11, 12 above, and further in view of Goel et al. (US 2016/0050350, provided as part of the IDS).

Regarding claim 3 (and similarly claim 13), the combined invention of Amathnadu, Tang and Yaginuma discloses all limitations of base claim 1 but not expressly the following, which are taught by Goel:
a plurality of image signal processors
[Fig. 2 and paragraph 33 (“…pixel processing units 201a-201d”).  Note that each of 201a-201d is considered an image signal processor]
perform the first calibration process using a first image signal processor among the plurality of image signal processors; and
perform the second calibration process using a second image signal processor among the plurality of image signal processors.
[Fig. 2 and paragraph 33 (“…pixel processing units 201a-201d…configured to individually process and correct the images captured by the corresponding sub-regions 113a-113d”).  Note that each of 201a-201d performs a process, that the process is calibration is taught by Tang; see the analysis of claim 1 above]

	Prior to the effective filing date of the clamed invention it would have been obvious to modify the combined invention with the teaching of Goel as set forth above.  The reasons for doing so at least would have been to improve the processing speed by using more than one processor, as one of ordinary skill in the art would have known. 



>>><<<
Claims 4 ad 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Amathnadu et al. (US 2013/0307766), Tang et al. (US 2011/0103707) and Yaginuma et al. (US 2014/0153057) as applied to claims 1, 2, 11, 12 above, and further in view of Schramm et al. (US 2004/0208388).

Regarding claim 4 (and similarly claim 14, both as interpreted), the combined invention of Amathnadu, Tang and Yaginuma discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Schramm:
identify sub-regions corresponding to recognition information satisfying a specified condition among the plurality of sub-regions; and
generate the third image using the identified sub-regions corresponding to recognition information satisfying the specified condition
[Figs. 1-3 and paragraphs 19 (“In step 104…determines whether a human face(s) is present within the received image”), 22 (“…process the human facial region(s) of the image differently”).  Note that the predetermined condition is being a human facial region.  Note further that generating the third region is taught by Tang; see the analysis of claim1 above] 

	Prior to the effective filing date of the clamed invention it would have been 
obvious to modify the combined invention with the teaching of Schramm by selecting sub-regions that satisfy a condition.  The reasons for doing so at least would have been that some sub-regions (such as faces) in an image need to be handled differently to avoid deleterious results, as Schramm indicated in paragraph 2. 

>>><<<
Claims 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Amathnadu et al. (US 2013/0307766), Tang et al. (US 2011/0103707) and Yaginuma et al. (US 2014/0153057) as applied to claims 1, 2, 11, 12 above, and further in view of Goel et al. (US 2016/0050350) and Noh et al. (US 2017/0026600), both provided as part of the IDS.

Regarding claim 5 (and similarly claim 15), the combined invention of Amathnadu, Tang and Yaginuma discloses all limitations of its parent claim 1, including the following:
obtain the raw image using the image sensor; 
[Amathnadu: Figs. 1-3 and paragraphs 32 (“…The object recognition portion 106 may receive the raw image information from the image capture portion 102”)]
generate at least two or more calibrated images by calibrating each sub-region of the raw image corresponding to each subgroup, respectively, the at least two or more calibrated images comprising the first image and the second image;
[Tang: Fig. 3 and paragraph 40 (“…classifies the blocks 220 into different categories …selects separate enhancement modes for the blocks 220 according to their respective classifications…applies the selected enhancement modes on the blocks 220 to enhance the target image”)]
compose the at least two or more calibrated images to generate the third image
[Tang: Fig. 3 and paragraph 40 (“…at step 308, the enhancement mode application module 114 applies the selected enhancement modes on the blocks 

The combined invention does not expressly the following, which are taught by Goel and Noh: 
at least two or more image signal processors
[Goel: Fig. 2 (refs. 201a-201d) and paragraph 33 (“…pixel processing units 201a-201d…configured to individually process and correct the images captured by the corresponding sub-regions 113a-113d”).  Note that each of 201a-201d is considered an image signal processor]
group sub-pixels of respective pixels corresponding to equivalent pixel positions in the image sensor;
[Noh: Fig. 3 and paragraphs 55 (“…in FIG. 3, each of the plurality of pixels PIX11 to PIX22 may include a plurality of sub-pixels”), 56 (“…the pixel PIX11 may include sub-pixels sP11, sP12, sP21, and sP22. Each …may include a green (G) color filter”), 57-59 (similar to paragraph 56 but for pixels PIX12 to PIX22, respectively).  Note, for example, that sub-pixels sP11-sP22 are grouped according to pixel PlX11]
classify groups of sub-pixels into subgroups corresponding to a number of image signal processors;
[Noh: Figs. 1, 6-9, 15 (S110-S140 – generating 4 subgroups that are sub-frames) and paragraphs 38 (“The image signal processing unit 120 may process…sub-
Goel: Fig. 2 (refs. 113a-113d and 201a-201d) and paragraph 33 (“…pixel processing units 201a-201d…configured to individually process and correct the images captured by the corresponding sub-regions 113a-113d…the processor 107 comprises a quantity of pixel processing units 201 that equals a quantity of sub-regions 113”).  Note that the number of sub-regions (considered subgroups) 113a-113d is the same as the number of image signal processors 201a-201d, each of which processes one of the subgroups 113a-113d]

	Prior to the effective filing date of the clamed invention it would have been obvious to modify the combined invention with the teachings Goel and Noh as set forth above.  The reasons for doing so at least would have been to improve the processing speed by using more than one processor, as one of ordinary skill in the art would have known, as well as to avoid delay of signal processing and noise, as Noh indicated in paragraph 5. 

Regarding claim 6 (and similarly claim 16), the combined invention of Amathnadu, Tang, Yaginuma, Goel and Noh further discloses:
wherein the image sensor comprises a pixel corresponding to one channel that comprises four sub-pixels,
[Noh:  Fig. 3 and paragraphs 55 (“…in FIG. 3, each of the plurality of pixels PIX11 to PIX22 may include a plurality of sub-pixels”), 56 (“…the pixel PIX11 may include sub-pixels sP11, sP12, sP21, and sP22”), 57-59 (similar to paragraph 56 but for pixels PIX12 to PIX22, respectively)]
wherein the at least two or more image signal processors comprise a first image signal processor, a second image signal processor, a third image signal processor, and a fourth image signal processor, wherein the subgroups comprise a first subgroup, a second subgroup, a third subgroup, and a fourth subgroup, and
[Goel: Fig. 2 (refs. 201a-201d) and paragraph 33 (“…pixel processing units 201a-201d…configured to individually process and correct the images captured by the corresponding sub-regions 113a-113d”).
Noh:  Figs. 1, 6-9 and paragraphs 82 (“FIGS. 6 to 9 are diagrams for describing a sub-frame illustrated in FIG. 1”), 90 (“…the first sub-frame sFR1 may be generated based on…sub-pixels at the odd-numbered rows and odd-numbered columns…in the pixel array 111”); 96, 102 and 106 (describe sub-frames sFR2-sFR4, respectively)]
wherein the at least one processor is further configured to:
calibrate a sub-region of the raw image corresponding to the first subgroup using the first image signal processor,
calibrate a sub-region of the raw image corresponding to the second subgroup using the second image signal processor,
calibrate a sub-region of the raw image corresponding to the third subgroup using the third image signal processor, and
calibrate a sub-region of the raw image corresponding to the fourth subgroup using the fourth image signal processor
[Tang: Fig. 3 and paragraph 40 (“…classifies the blocks 220 into different categories …selects separate enhancement modes for the blocks 220 according to their respective classifications…applies the selected enhancement modes on the blocks 220 to enhance the target image”).  Note: the applied teaching of Tang is to calibrate a sub-region of images. That the images are the four subgroups is taught by Noh]

Regarding claim 7 (and similarly claim 17), the combined invention further discloses:
wherein one or more images calibrated by the first to fourth image signal processors are composed
[Noh: Figs. 1, 15 and paragraphs 38 (“The image signal processing unit 120 may process…sub-frame data…by performing the following processing with respect to the received frame data: color interpolation, color correction, gamma correction, color space conversion, edge correction, etc.”), 155 (“In step 

Regarding claim 8 (and similarly claim 18), the combined invention further discloses:
at least two or more image signal processors
obtain the raw image using the image sensor;
group sub-pixels of respective pixels corresponding to equivalent pixel positions in the image sensor;
classify groups of sub-pixels into a first subgroup corresponding to a first image signal processor and a second subgroup corresponding to a second image signal processor;
[Per the analysis for the rejection of the corresponding limitations of claim 5]
generate a first calibrated image corresponding to the first image by using the first image signal processor among the at least two or more image signal processors, the first calibrated image being generated by receiving a sub-region of the raw image corresponding to the first subgroup from the image sensor, and calibrating the sub-region of the raw image corresponding to the first subgroup;
generate a second calibrated image corresponding to the second image by using the second image signal processor among the at least two or more image signal processors, the second calibrated image being generated by receiving a 
[Per the analysis for the rejection of the corresponding limitations of claim 5, especially Tang’s teaching of calibrating an image; Goel’s teaching of using a plurality of signal processors; and Noh’s teaching of generating and processing a plurality of subgroups (4 sub-frames in this case).  Additionally, Noh further teaching generating successive sub-frames with a preset time delay in Fig. 10 and paragraphs 120 (“…image sensor module 110 may read the first sub-frame sFR1 from t00 to t11”), 125 (“…from t04 to t15, the image sensor module 110 may…generate the second sub-frame sFR2”).  Therefore, one of ordinary skill in the art would have been motivated to process the second sub-frame as soon as all its data become available at t15, which has a delay of (t15-t11) from the time the first sub-frame is received in order to optimize the throughput]
generate an image corresponding to the third image by separating the first calibrated image and the second calibrated image at an interval of a specified time and composing the first calibrated image and the second calibrated image
[Noh: Figs. 1, 15 and paragraphs 38 (“The image signal processing unit 120 may process…sub-frame data…by performing the following processing with respect to the received frame data: color interpolation, color correction, gamma correction, color space conversion, edge correction, etc.”), 155 (“In step 

Regarding claim 9 (and similarly claim 19), the combined invention further discloses:
wherein the image sensor comprises a pixel corresponding to one channel that comprises four sub-pixels,
[Noh:  Fig. 3 and paragraphs 55 (“…in FIG. 3, each of the plurality of pixels PIX11 to PIX22 may include a plurality of sub-pixels”), 56 (“…the pixel PIX11 may include sub-pixels sP11, sP12, sP21, and sP22”), 57-59 (similar to paragraph 56 but for pixels PIX12 to PIX22, respectively)]
wherein the at least two or more image signal processors comprise a third image signal processor and a fourth image signal processor,
wherein the groups of sub-pixels are further classified into a third subgroup and a fourth subgroup,
generate a third calibrated image by using the third image signal processor, the third calibrated image being generated by calibrating a sub-region of the raw image corresponding to the third subgroup with a delay of a preset time after the second image signal processor receives the sub-region of the raw image corresponding to the second subgroup from the image sensor, and
generate a fourth calibrated image by using the fourth image signal processor, the fourth calibrated image being generated by calibrating a sub-region of the raw image corresponding to the fourth subgroup with a delay of a preset time after the third image signal processor receives the sub-region of the raw image corresponding to the third subgroup from the image sensor
[Per the analysis of claim 8 above, with the additional disclosure of four image signal processors by Goel in Fig. 2 (processors 201a-201d) and of four sub-frames (i.e., sub-regions) and respective timings by Noh in Figs. 6-9 (sub-frames sFR1-sFR4 and in Fig. 10 (timing)]

Regarding claim 10 (and similarly claim 20), the combined invention further discloses:
generate an image corresponding to the third image by separating the first calibrated image, the second calibrated image, the third calibrated image, and the fourth calibrated image at an interval of a specified time and composing the first calibrated image, the second calibrated image, the third calibrated image, and the fourth calibrated image
[Noh: Figs. 1, 15 and paragraphs 38 (“The image signal processing unit 120 may process…sub-frame data…by performing the following processing with respect to the received frame data: color interpolation, color correction, gamma correction, color space conversion, edge correction, etc.”), 155 (“In step S150…generate a first frame (i.e., a full frame) based on the first to fourth frames sFR1 to sFR4 thus generated…step S150 may be performed by the image signal 

>>><<<
Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Amathnadu et al. (US 2013/0307766), Tang et al. (US 2011/0103707) and Yaginuma et al. (US 2014/0153057) as applied to claims 1, 2, 11, 12 above, and further in view of Kimura et al. (US 2015/0109525).

Regarding claim 21, the combined invention of Amathnadu, Tang and Yaginuma discloses all limitations of its parent claim 1 and additionally the following:
based on the first priority being a preset first priority, generate the first image,
based on the second priority being a preset second priority, generate the second image,
[Yaginuma: Fig. 9 and paragraph 69 (“…in…FIG. 9, priorities are assigned to four types of object tags including the text, the image, the vector, and the blank, as shown in Table 1 below. The image processing suitable for the object having the highest priority among the objects included in the combination extracted in S301 is selected as the image processing to be performed with respect to the corresponding pixel”).  Note that the applied teaching is to apply different processing to different objects according to their types, or, equivalently, priorities (see table 1)]

The combined invention does not expressly disclose the following, which are taught by Kimura:
wherein the first object comprises one of a lawn, a person, a car, a letter, a natural object, or a sky, 
wherein the second object is different from the first object and comprises one of the lawn, the person, the car, the letter, the natural object, or the sky
[Figs. 3-5, 15, 16 and paragraphs 38 (“…as shown in FIG. 4, three regions, namely a sky region, a background region, and a person region are detected”), 41 (“… In step S304, tone compression characteristics are determined for each object region”), 42 (“In step S305, the common gain amount of each object region is determined”), 44 (“In step S306, the common gain is multiplied for each object region”), 45 (“FIG. 5 shows t…different types of common gain processing and tone compression processing are performed for each input image. The resultant information is output for each object region. With this procedure, one output image is generated”), 93 (“…compression processing is performed with SKY_γ, BACK_γ, and HUMAN_γ respectively representing the tone characteristics of the sky image, the background image, and the person image. After the tone compression processing, the sky image, the background image, and the person image are respectively output as a sky region, a background region, and a person region based on output regions indicated by the white regions, thereby generating one composite image”)].  Note that the two objects being of different types is taught by the combined invention as it discloses processing objects of different priorities and thus of different types]

	Prior to the effective filing date of the clamed invention it would have been obvious to modify the combined invention with the teaching of Kimura as set forth above.  The reasons for doing so at least would have been to be able to apply different processing to different types of objects in an image, as Kimura indicated in paragraph 93.  While  the combined invention of Amathnadu, Tang and Yaginuma also teaches applying different processing to objects with different types of object, Kimura teaches such application with images having different contents and one of ordinary skill in the art would have been motivated, as well, to consider such images so as to enlarge the applicability of the approach, namely, applying different processing to objects with different types of object.



Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baik (US 2014/0085296)—[Fig. 6 and paragraphs 91 (“…apply the blur effect differently to the person 611, the car 612, and the mountain and tree 613…Therefore, when the pseudoscopic image occurs, the degree of disparity inversion may be reduced”), 92 (“…in the view image 620 output by…apparatus 100, the blur effect may not be applied to the person 611, a medium degree of the blur effect may be applied to the car 612, and a strong degree of the blur effect may be applied to the mountain and tree 613”)]
Tajima et al. (JP 2005-094452 A)—[Figs. 1, 2 and Abstract (“By processing recognization of a region, such as a face, sky, and cloud in images, the likelihood of the region is calculated and image processing for an image region is performed according to the likelihood of the region, thus executing processing for improving image quality corresponding to the object in the image”)]
Shanmugam et al. (US 2020/0145583)—[Figs. 2, 3 and paragraphs 30 (“…The object detector 204…classify the detected objects into one or more object types…include, but are not limited to, human, animal, plants, vehicle, or building”), 34 (“…The memory 210…store one or more priority values assigned to the one or more object types for the identified objects”), 58 (“…For example…the fifth object 308e (as a human object) may be assigned with a higher priority than the fourth object 308d and the sixth object 308f (as animals)”)]
Tomosada (US 2015/0138390)—[Fig. 1-4 and paragraphs 29 (“…unit 122…dividing an image into areas object by object based on feature amounts”), 30 (“…unit 123 determines what object each of the divided areas is…and categories the objects…categories including "persons", "nature (mountains and trees)", "sky", "buildings", "flowers", "cars", and "others"". The types of the categories and the number of categories are not limited thereto”), 35 (“FIG. 2 illustrates an example of priorities”), 36 (“…a priority setting instruction unit 121 may be provided by which the user can arbitrary set the priority of each category”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        February 24, 2022